        Case 1:20-cv-00410-RDM Document 11-2 Filed 03/09/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


STEVEN SHAW,                                 )
                                             )
               Plaintiff,                    )
                                             )
                       v.                    )       Civil Action No. 20-0410 (RDM)
                                             )
THE HONORABLE THOMAS B.                      )
MODLY, et al.,                               )
                                             )
               Defendants.                   )
                                             )

                                            ORDER

        Upon consideration of Plaintiff’s Motion for a Stay of Proceedings, the opposition thereto

and the record herein, it is hereby

        ORDERED that Plaintiff’s Motion to Stay is DENIED.




Dated                                        Randolph D. Moss
                                             United States District Judge
